        Case 1:19-cr-00369-APM Document 118 Filed 03/30/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA                    :
                                            :      Criminal No. 19-CR-369 (APM)
              v.                            :

                                            :       Judge Amit P. Mehta
TERRELL ARMSTEAD,                           :
       Defendant.                           :


                                PARTIES’ STATUS REPORT


       The Parties have been negotiating in good faith to try to reach a resolution of the

outstanding charges. Unfortunately, these negotiations have been hampered by restrictions due

to the Coronavirus. Particularly, they have been hampered by defense counsel’s inability to

communicate with his client. Given the reports of Coronavirus infection in the jail, counsel is

reluctant to enter into the facility and is attempting to communicate via telephone. Although, in

response to the emergency situation the DC Department of Corrections (DOC) has installed a

system where lawyers can now request legal calls with clients, it seems to be inundated and

backlogged. Legal calls are not quickly accommodated1. Undersigned counsel has been trying to

arrange a call with Mr. Armstead and is hoping to hear from DOC soon.

       Notwithstanding the difficulties in communication, the parties are optimistic a resolution

can be reached in the instant case and request an opportunity to do so. Consequently, the parties


1
 Co-counsel Peter Wright has sent in requests for legal calls starting approximately a week ago
and has yet to successfully place a call.
         Case 1:19-cr-00369-APM Document 118 Filed 03/30/20 Page 2 of 2



would request additional time to address these negotiations. This can be addressed at the status

conference scheduled for March 31, 2019, or it the court prefers, since it is doubtful the parties

will be able to say more than what is in this status report, if the court wishes to vacate the hearing

the parties will submit an additional status report when the court wishes. In the interim defense

counsel will continue to try to communicate with the defendant.

                                               Respectfully submitted,




DATED: March 30, 2020                            /s/ Jonathan Zucker
                                               Jonathan Zucker, Esq.
                                               Peter Wright, Esq.
                                               37 Florida Av, NE Suite 200
                                               Washington, DC 20002
                                               jonathanzuckerlaw@gmail.com
                                               202-624-0784
